Citation Nr: 18100095
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 13-15 692
DATE:	
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to an evaluation in excess of 10 percent for musculoligamentous strain, right knee, is denied.  
FINDING OF FACT
The Veterans service-connected musculoligamentous strain, right knee, is manifested by pain and stiffness, with extension to zero degrees.
CONCLUSION OF LAW
The criteria for an evaluation in excess of 10 percent for musculoligamentous strain, right knee, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty from January 2004 to June 2004 and July 2006 to November 2007, to include service in Operation Iraqi Freedom in Iraq and Kuwait. 
The Veteran was scheduled for a Board hearing in April 2015.  In February 2015 the Veteran withdrew his hearing request.  Accordingly, appellate review will proceed without a hearing.  38 C.F.R. § 20.704(e) (2017). 
In March 2016 and July 2017 the Board remanded the issue on appeal for additional development and a new VA examination.  The issue has now been returned to the Board for appellate review.

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  

The Veterans right knee disability is evaluated under Diagnostic Code 5299-5261.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2017).  The hyphenated disability will be rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2017).  Here, the knee disability is rated as analogous to limitation of extension of the leg.  Diagnostic Code 5261 assigns ratings based on limitation of extension of the leg, while Diagnostic Code 5260 assigns ratings based on limitation of flexion of the leg.  38 C.F.R. § 4.71a.   
Limitation of extension warrants 10, 20, 30, 40, and 50 percent ratings when limitation is to 10 degrees, 15 degrees, 20 degrees, 30 degrees, and 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Limitation of flexion warrants 10, 20, and 30 percent ratings when limitation is to 45 degrees, 30 degrees, and 15 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Normal ranges of motion of the knee are to zero degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II (2017). 
To warrant a higher or separate rating based on limitation of motion the evidence would need to show extension limited to 15 degrees or flexion limited to 45 degrees.  During the November 2011 and May 2013 VA examinations the examiners reported right knee flexion was limited to at most 115 degrees and the examiners reported that there was no limitation of extension.  Stability of the knee was normal.  There was no evidence of recurrent patellar subluxation or dislocation.  The examiners reported that the Veteran does not have a meniscal condition.  Additional functional impairment after repetitive use testing was described as less movement than normal and pain on movement. 

During the July 2016 and August 2017 VA examinations the examiners reported that flexion was limited to at most 90 degrees and extension was normal.  There was no ankylosis and no joint instability or evidence of recurrent patellar subluxation or dislocation.  The examiners reported that the Veteran does not have a meniscal condition.  The July 2016 VA examiner reported that the Veteran may have additional difficulty with repetitive squatting and crawling.  The examiners noted that while the examination was not conducted after repeated use over time and during flare-ups, the examination was medically consistent with the Veterans lay statements describing functional loss during such circumstances.  None of the medical evidence reflects that the Veterans knee has ever had extension limited to 15 degrees or more or flexion limited to 45 degrees or less. 
The Board finds that a higher or separate disability rating is not warranted based on limitation of motion even when considering the functional effects of pain, to include during flare-ups and after repetitive use.  At the examinations, the Veteran was asked about pain, flare-ups, and functional limitations, and relevant testing was performed by the examiners.  The reports do not suggest that the findings on examination, in terms of range of motion, would change to the degree required for a higher rating during a flare-up, after repetitive use, due to pain, or with weight bearing, nor does any other evidence of record, to include the Veterans lay statements.  38 C.F.R. § 4.71a

The Veteran is competent to attest to things he experiences through his senses, such as pain.   See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In this case, during the VA examinations, the Veteran reported increased pain, decreased range of motion and a slight limp during flare-ups.  See November 2011 VA examination.  The Veteran complained of pain and stiffness in his right knee and that he uses medication for the knee pain.  He reported increased weightbearing activities cause increased pain.  See May 2013 VA examination.  During the July 2016 VA examination he reported that his right knee occasionally gives out.  He reported increased pain when he moves from a standing to a squatting position, pain with weightbearing, and he reported receiving injections.  He reported that when he kneels or bends for a period of time the knee becomes difficult to straighten out; the Veteran reported difficulty walking.  During the August 2017 VA examination the Veteran reported continued right knee pain with flare-ups that occur when he is bending and driving.  He reported the occasional use of a cane for his back and knee and that he receives knee injections.  The lay statements do not indicate that the Veteran has the requisite limitation of motion for a higher or separate rating.    

The Board has also considered whether higher or separate ratings could be assigned based on other diagnostic codes.  However, the medical evidence does not reflect that the Veterans knee is ankylosed or that he has ever had a meniscal condition or a disability of the tibia or fibula.  As noted, the veteran is competent to report things he experiences through his senses, and he reported episodes of his knee giving way.  However, the only joint stability testing of record was at the VA examinations and showed no instability.  While the Veteran may experience a feeling that his knee may give way or is unstable, the medical findings regarding instability, dislocation, and subluxation are more probative as to the actual presence of these conditions.  Notably, there are specific medical tests that are designed to reveal instability and laxity of the joints.  These tests were administered by the medical professionals in this case and revealed no instability or laxity.  Accordingly, a higher or separate rating under Diagnostic Codes 5256, 5257, 5258, 5259, 5261, and 5262 is not warranted.  38 C.F.R. § 4.71a.
As the preponderance of the evidence is against a finding that the Veterans disability more nearly approximates the criteria for a higher rating, a higher rating is not warranted.  38 C.F.R. §§ 4.3, 4.7 (2017).  


  
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	M. Gonzalez, Associate Counsel 

